       Case: 1:20-cv-00250-SA-JMV Doc #: 7 Filed: 02/23/21 1 of 1 PageID #: 36




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

JOHN KNIGHT                                                                         PETITIONER

v.                                                                       No. 1:20CV250-SA-JMV

TIMOTHY MORRIS, ET AL.                                                           RESPONDENTS

                                    ORDER OF DISMISSAL

       The court takes up, sua sponte, the dismissal of this cause. On January 6, 2021, the

court entered an order requiring the petitioner to complete and return an amended petition for a

writ of habeas corpus on the standard form, which was mailed to him that day. The court

cautioned the petitioner that failure to comply with the order would result in the dismissal of this

case without prejudice. Despite this warning, the petitioner has failed to comply with the

court’s order, and the deadline for compliance passed on January 27, 2021. The petition

returned an amended petition, but he declined to use the form sent to him. This case is therefore

DISMISSED without prejudice for failure to prosecute and for failure to comply with an order

of the court under FED. R. CIV. P. 41(b).

       SO ORDERED, this, the 23rd day of February, 2021.


                                                              /s/ Sharion Aycock
                                                              U. S. DISTRICT JUDGE
